       Case 2:15-cr-00022-WFN      ECF No. 70     filed 02/08/21   PageID.297 Page 1 of 2


                                                                                       FILED IN THE
                                                                                   U.S. DISTRICT COURT
                                                                             EASTERN DISTRICT OF WASHINGTON
 1
 2
                                                                              Feb 08, 2021
                                                                                  SEAN F. MCAVOY, CLERK

 3
 4                              UNITED STATES DISTRICT COURT

 5                           EASTERN DISTRICT OF WASHINGTON
 6   UNITED STATES OF AMERICA,
                                                      No.    2:15-CR-0022-WFN-1
 7                               Plaintiff,
 8          -vs-                                      ORDER DENYING MOTION TO
                                                      REDUCE SENTENCE
 9   DEMETRIS E. DEAN,
10                               Defendant.
11
12         Pending before the Court is Defendant's Motion to Reduce Sentence. ECF No. 68.
13   Defendant indicates that he submitted a request for compassionate release, but has not
14   received a response within 30 days. Consequently, he has exhausted his claim with the
15   Bureau of Prisons [BOP].
16         Defendant must demonstrate that "(i) extraordinary and compelling reasons warrant
17   such a reduction; or (ii) the defendant is at least 70 years of age, has served at least 30 years
18   in prison, pursuant to a sentence imposed under section 3559(c) . . . and a determination
19   has been made by the Director of the Bureau of Prisons that the defendant is not a danger
20   to the safety of any other person or the community, as provided under section 3142(g)."
21   18 U.S.C. § 3582(c)(1)(A). As Defendant is not over 70 years old, he must demonstrate that
22   extraordinary and compelling reasons warrant reduction.
23         Defendant has not demonstrated extraordinary or compelling reasons warranting a
24   sentence reduction. Each of the rationales Defendant proffered in support of release rely on
25   non-retroactive changes in law or issues more fitting addressed by a 28 U.S.C. § 2255
26   Motion. Though the Court recognizes that there may be instances where "compelling
27   circumstances justify a reduction of an unusually long sentence" if Defendant were
28   resentenced today based on the current Guidelines he would have the same total offense


     ORDER - 1
       Case 2:15-cr-00022-WFN        ECF No. 70   filed 02/08/21   PageID.298 Page 2 of 2




 1   level (33) and criminal history score (VI) resulting in a suggested range of 235 – 293 months.
 2   ECF No. 68. His current sentence is less than that, so the Court cannot conclude his sentence
 3   is unusually long.
 4              The Court has reviewed the file and Motion and is fully informed. Accordingly,
 5              IT IS ORDERED that Defendant's Motion to Reduce Sentence, filed January 11,
 6   2021, ECF No. 68, is DENIED.
 7              The District Court Executive is directed to file this Order and provide copies to
 8   counsel.
 9              DATED this 8th day of February, 2021.
10
11                                                    WM. FREMMING NIELSEN
12   02-04-21                                  SENIOR UNITED STATES DISTRICT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     ORDER - 2
